United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, PACIFIC
)
FLEET SHIPYARDS, Bremerton, WA, Employer )
__________________________________________ )
R.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1730
Issued: December 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 17, 2015 appellant filed a timely appeal from a June 10, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant filed a timely claim for compensation under 5 U.S.C.
§ 8122.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the June 10, 2015 decision. Because the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final merit decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). However, on November 12, 2015 the Board received a pleading from the Director of OWCP
noting that OWCP did receive documentation on July 24, 2015 of hearing tests conducted during appellant’s federal
employment. The Director indicated that upon return of the case record to OWCP the new evidence would be
reviewed by OWCP.

FACTUAL HISTORY
On April 21, 2015 appellant, then a 73-year-old retired chief test engineer, filed an
occupational disease claim (Form CA-2) alleging that on November 1, 1993 he first became
aware of his bilateral hearing loss and first realized that it was caused or aggravated by duties of
his federal employment. He stated that he had not been informed that hearing loss was an injury
and that explained his delay in filing. The employing establishment noted that appellant retired
on May 27, 1994.
On April 22, 2015 OWCP requested that appellant submit additional evidence to
establish his claim. It noted that the evidence of record did not establish that he provided timely
notification of his work injury. OWCP also requested that the employing establishment submit
any factual and medical evidence related to appellant’s noise exposure.
By letter dated February 9, 2015, appellant provided his employment history. He noted
that from 1959 through 1979 he worked for the U.S. Navy as a nuclear engineman, where he was
exposed to industrial noise for eight hours per day and was not offered safety devices. From
1980 through 1994, appellant worked as a chief test engineer in engine rooms, where he was
exposed to industrial noise for four hours per day, and was provided and used hearing protection
equipment. He noted hobbies of hunting and woodworking. Appellant stated that his claim was
filed in a timely manner because his immediate supervisor had knowledge of his injury when
hearing tests were performed in accordance with a hearing conservation program at the
employing establishment. He explained that he only realized his hearing loss was a compensable
injury when he was informed by the Veterans Administration.
By letter dated May 11, 2015, the employing establishment sent a letter to appellant
noting that it had sent its medical records regarding hearing tests to another location, and gave
appellant instructions to request medical records from this location.
On May 29, 2015 the employing establishment controverted appellant’s claim. It stated,
“As [appellant] is retired, there is no supervisor to comment. The [employing establishment]
does not know if he was in the hearing conservation program (HCP)…. He is instructed that
once [his medical file is received from the National Archives and Records Administration], he
can then copy and mail his audiograms to our office. We will then be able to comment on the
HCP and forward the audiograms to your office….”
By decision dated June 10, 2015, OWCP denied appellant’s claim for hearing loss as it
was not timely filed within three years of the date of last exposure or that his immediate
supervisor had actual knowledge of the hearing loss within 30 days of the date of last exposure.
OWCP found that the date of appellant’s last exposure was May 27, 1994, his retirement date.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary issue that precedes any
determination on the merits of the claim.3 In cases of injury on or after September 7, 1974,
section 8122(a) of FECA provides that an original claim for compensation for disability or death
3

Charles Walker, 55 ECAB 238, 239 (2004); see Charles W. Bishop, 6 ECAB 571, 571 (1954).

2

must be filed within three years after the injury or death. Compensation for disability or death,
including medical care in disability cases, may not be allowed if a claim is not filed within that
time unless: (1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably on notice of an
on-the-job injury or death; or (2) written notice of injury or death as specified in section 8119
was given within 30 days.4
Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the individual giving the notice.5 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.6
For actual knowledge of a supervisor to be regarded as timely filed, an employee must show not
only that the immediate superior knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.7
Section 8122(b) of FECA provides that the time for filing in latent disability cases does
not begin to run until the claimant is aware or by the exercise of reasonable diligence should
have been aware, of the causal relationship between the employment and the compensable
disability, and the Board has held that the applicable statute of limitations commences to run
although the employee does not know the precise nature of the impairment.8
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his condition and his employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of his or her federal employment, such awareness is competent to start the limitation
period even though the employee does not know the precise nature of the impairment or whether
the ultimate result of such affect would be temporary or permanent.9 Where the employee
continues in the same employment after he or she reasonably should have been aware that he or
she has a condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.10 The

4

5 U.S.C. § 8122(a).

5

Id. at § 8119; Larry E. Young, 52 ECAB 264, 266 (2001).

6

Laura L. Harrison, 52 ECAB 515, 517 (2001).

7

Delmont L. Thompson, 51 ECAB 155, 156 (1999).

8

5 U.S.C. § 8122(b); see Luther Williams, Jr., 52 ECAB 360, 361 (2001).

9

Larry E. Young, supra note 5.

10

Id.

3

requirement to file a claim within three years is the claimant’s burden and not that of the
employing establishment.11
ANALYSIS
The Board finds that appellant has not established that his hearing loss claim was timely
filed.
On April 21, 2015 appellant filed an occupational disease claim alleging that on
November 1, 1993 he became aware of his bilateral hearing loss and first realized that it was
caused or aggravated by duties of his federal employment. The employing establishment noted
that appellant retired on May 27, 1994. As appellant continued to be exposed to alleged
hazardous noise after his realization that it was caused or aggravated by duties of his federal
employment, the time limitation for filing the claim began to run on the date of last exposure to
hazardous noise, which was his date of retirement on May 27, 1994.12 Appellant had three years
from May 27, 1994 to timely file his claim. As his claim was not filed until April 21, 2015, the
Board finds that it was not timely filed within the three-year period of limitation.
Appellant’s claim would still be regarded as timely under section 8122(a) of FECA if his
immediate supervisor had actual knowledge of the injury, or if he provided written notice, within
30 days of his injury, i.e., within 30 days of May 27, 1994. The record does not reflect that
appellant provided written notice of injury prior to filing the instant claim, and there is no
evidence of record to indicate that a supervisor had actual knowledge within 30 days of
May 27, 1994. Although appellant submitted a work history and claimed that he was enrolled in
an HCP such that his immediate supervisor had notice, he did not submit any evidence to support
these claims. While the Board has recognized in previous cases that evidence regarding any
HCPs could be sufficient to establish timely notice of hearing loss,13 these documents would be
in the possession of the employing establishment. The employing establishment has explained
that the records in question had been sent to the National Archives and Records Administration
(NARA), were no longer in the possession of the employing establishment, and advised
appellant how to gain access to these records.14
Appellant did not submit further evidence indicating that he had attempted to obtain the
records in question. He therefore did not meet his burden of proof to establish enrollment in an
HCP indicating actual knowledge by a supervisor of his hearing loss.
Appellant noted that he did not know he could file a claim for hearing loss until he was
recently informed by the Veterans Administration. The Board has held that unawareness of
possible entitlement, lack of access to information, or ignorance of the law or one’s rights and
obligations under it do not constitute exceptional circumstances that excuse a failure to file a

11

Debra Young Bruce, 52 ECAB 315, 317 (2001).

12

See Larry E. Young, supra note 5.

13

John J. Sullivan, 37 ECAB 526 (1986).

14

See T.M., Docket No. 14-1631 (issued December 2, 2014).

4

timely claim.15
compensation.

As such, the Board finds that appellant did not file a timely claim for

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to file a timely claim for compensation under
5 U.S.C. § 8122.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

See R.A., Docket No. 12-1339 (issued December 6, 2012).

5

